Title: The Warning No. III, [21 February 1797]
From: “Americus”,Hamilton, Alexander
To: 



[New York, February 21, 1797]

The Paris Accounts inform us that France has lately exercised towards Genoa an act of atrocious oppression, which is an additional and a striking indication of the domineering and predatory Spirit by which she is governed. This little Republic, whose territory scarcely extends beyond the walls of her metropolis, has been compelled, it seems, to ransom herself from the talons of France by a contribution of nearly a million of Dollars; a large sum for her contracted resources. For this boon, “the French Government engages on its part to renounce all claims upon Genoa, to forget what has passed during the present war, to forbear any future demands.” It would appear from this, that France to colour the odious exaction, besides the pretence of misconduct towards her in the present war has not disdained to resort to the stale and pitiful device of reviving some antiquated and derelict claim upon the Country itself. In vain did the signal hazards encountered by Genoa to preserve her neutrality in defiance of the host of enemies originally leagued against France, in vain did the character and title of Republic plead for a more generous treatment: the attractions of plunder predominated. The Spirit of Rapine callous to the touch of justice, blind to the testimony of truth, deaf to the voice of entreaty, had marked out and devoted the victim. There was no alternative but to compound or perish.
If it be even supposed, though this has never appeared, that at some period of the war, Genoa may be chargeable with acts of questionable propriety in relation to France, it is manifest that it ought to be attributed to the necessity of a situation which must have obliged her to temporise. A very small and feeble state in the midst of so many great conflicting powers, parts of her territories occupied by armies which she was unable to oppose—it were a miracle indeed if her conduct in every particular will bear the test of a rigorous scrutiny. But if at any time the pressure of circumstances may have occasioned some slight deviation, there is nevertheless full evidence of a constant solicitude on the part of Genoa to maintain to the utmost of her ability a sincere neutrality. It is impossible to forget the glorious stand which she at one time made against the imperious efforts of Great Britain to force her from her neutral position. The magnanimous and exemplary fortitude which she displayed on that occasion excited in this country universal admiration and must have made a deep impression. ’Tis only to recollect that instance to be satisfied that the treatment which she has just experienced from France merits the indignant execration of mankind. Unfortunate Genoa! how little didst thou imagine that thou wert destined so soon to be compelled to purchase thy safety from the crushing weight of that hand which ought to have been the first to rise in thy defence.
How fruitful, at the same time, of instruction to us is this painful example! The most infatuated partisans of France cannot but see in it an unequivocal proof of the rapacious and vindictive policy which dictates her measures. All men must see in it that the flagrant injuries, which we are now suffering from her, proceed from a general plan of domination and plunder; from a disposition to prostrate nations at her feet, to trample upon their necks, to ravish from them whatever her avidity or convenience may think fit to dedicate to her own use.
The last intelligence from France seems to dispel the doubt whether the depredations in the West Indies may not have resulted from misapprehension or abuse of the orders of the French Government. It is now understood to be a fact that the Cruisers of France every where are authorised to capture and bring in all vessels bound to the ports of her enemies.
This plan is pregnant with the worst evils which are to be dreaded from the declared and unqualified hostility of any foreign power. If France after being properly called upon to renounce it, shall persevere in the measure, there cannot be a question but that open war will be preferable to such a state. By whatever name treachery or pusyllanimity may attempt to disguise it, ’tis in fact war, war of the worst kind, War on One Side. If we can be induced to submit to it longer than is necessary to ascertain that it cannot be averted by negotiation, we are undone as a people. Whether our determination shall be to lock up our Trade by embargoes, or to permit our commerce to continue to float an unprotected prey to French Cruisers, our degradation and ruin will be equally complete. The destruction of our Navigation & Trade, the annihilation of our mercantile capital, the dispersion & loss of our seamen obliged to emigrate for subsistence, the extinction of our Revenue, the fall of public credit, the stagnation of every species of industry, the general impoverishment of our citizens, these will be minor evils in the dreadful catalogue. Some years of security and exertion would repair them. But the humiliation of the American mind would be a lasting and a mortal disease in our social habit. Mental debasement is the greatest misfortune that can befal a people. The most pernicious of conquests, which a state can experience, is a conquest over that elevated sense of its own rights which inspires a due sensibility to insult and injury, over that virtuous pride of character which prefers any peril or sacrifice to a final submission to oppression, and which regards national ignominy as the greatest of national calamities.
The records of history contain numerous proofs of this truth. But an appeal to them is unnecessary. Holland and Italy present to our immediate observation examples as decisive as deplorable. The former within the last years has undergone two revolutions by the intervention of foreign powers without even a serious struggle. Mutilated of precious portions of its territory at home, by pretended benefactors but real despoilers; its dominions abroad slide into the possession of its enemies rather as derelicts than as the acquisitions of victory. Its fleets surrender without a blow. Important only by the spoils, which it offers, no less to its friends than to its enemies—every symptom about is portentous of national annihilation.
With regard to Italy, ’tis sufficient to say, that she is debased enough not even to dare to take part in a contest on which at this moment her destiny is suspended.
Moderation in every nation is a virtue. In weak or young nations, it is often wise to take every chance by patience and address to divert hostility and in this view to hold parley with insult and injury—but to capitulate with oppression, rather to surrender at discretion to it is in any nation that has any power of resistance as foolish as it contemptible. The honor of a nation is its life. Deliberately to abandon it is to commit an act of political suicide. There is treason in the sentiment avowed in the language of some, and betrayal by the conduct of others, that we ought to bear any thing from France rather than go to war with her. The Nation which can prefer disgrace to danger is prepared for a Master and deserves one.
